Appellant's able counsel have filed in this case a motion for rehearing, in which they earnestly insist this court was in error in the original opinion in sustaining the finding as to the venue of the offense, and in holding that the court did not err in admitting the alleged forged note in evidence. We have again gone over not only those two grounds but each and every ground in the motion for rehearing, and are thoroughly convinced the original opinion is right on each and every proposition there decided. *Page 101 
In addition to the record as made on the trial, appellant's counsel have filed in this court since the motion for rehearing was filed, a large number of ex parte affidavits, which they contend strongly support his testimony on the trial, and that he in fact never received any money on the note, and he was acting for Miss Perry in the premises. This they may do, but can we consider any evidence outside of that contained in the record on appeal? Should we consider these ex parte affidavits it would be necessary that we have the State served with a copy of them, and permit it to introduce evidence in rebuttal thereof; in fact, reopen the case and convert this court into a trial court on the merits of the case, and then substitute our finding on the facts as thus presented to us for that of the verdict of the jury. This we are not authorized to do. If such was the rule, very nearly every case that was appealed to this court would have to be tried de novo. This would be wholly impracticable, and it was never contemplated that this court should become a trial court, for in every case of a felony a jury can not be waived, and there is no provision of law for a jury to be impaneled in this court. It may be that in some case facts are developed after the trial of a case which would cast some doubt as to the guilt of an accused person, but we are permitted to pass alone on the record as made in the trial of the case, for we are but to review the proceedings of that court. If the evidence sustains the verdict of the jury, and the court has committed no error, we have no option but to affirm the case. In this case the evidence offered in behalf of the State, if believed, fully sustains the finding of the jury, and while defendant by his testimony would show a wholly innocent intent in signing Miss Perry's name to the note, that fact was submitted to the jury and their finding was adverse to him.
The motion for rehearing is overruled.
Overruled.